DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 07/21/2022 have been fully considered but they are not persuasive. For instance, claims 1, 4-8, 9-16 and 18-20 have been rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 2016/0250504 A1) in view of Somervell et al (US 2011/0088693 A1) in the non-final office action, while the corresponding arguments are “The cited prior art references as a whole do not suggest using the teachings of Koch et al. to modify the respiratory of Somervell et al.” (page 13, last sentence). This is not persuasive since Koch is used as a main prior art and being modified by Somervell in the non-final office action, not vice versa. In view of the applicant’s amendment to the claims 1,3-4, 6, 8-9, 12, 14, and 17-20, a new ground of rejections to claims 1-20 is made in view of Koch2009 (GB 2464802A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-12, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch2009 (GB 2464802A) in view of Somervell (US 2011/0088693 A1).

Regarding claim 1, Koch2009 discloses a control system (“In the method of regulating the
breathing apparatus the signals from a temperature sensor and a pressure sensor are sensed and analysed by a control unit to enable the conditioning of the breathing gas to be controlled”, abstract) for controlling a breathing gas circuit (“A respirator having a circuit for breathing gas”, abstract) in a closed-circuit respirator (“closed-circuit respirator 10”, Fig. 1) the control system comprising: a temperature sensor unit (“a temperature sensor is arranged in the breathing gas circuit, in the first duct of the heat exchanger, at the output for breathing gas to the wearer of the respirator”, page 5, lines 19-21), comprising a temperature sensor (“temperature sensor 26”, see Fig.1) wherein the temperature sensor unit (“temperature sensor 26”, see Fig.1, page 8, line 10)  is arranged in an area adjacent to a breathing gas outlet (see annotated Fig. 1) of a cooling device housing (“second duct 20”, Fig. 1) of the closed-circuit respirator (“closed-circuit respirator 10”, Fig. 1) such that the temperature present in the area surrounding the temperature sensor indicates a breathing gas temperature in an area of the breathing gas circuit in the closed-circuit respirator (this is inherently disclosed for a temperature sensor); and a control unit (“control unit 30”, Fig. 2) connected with the closed-circuit respirator and disposed at a spaced location from the breathing gas circuit and from the temperature sensor unit (see Fig. 2), the control unit being configured to determine the temperature indicated by the temperature signal and to output a control signal as a function of the indicated temperature (“the signals from a temperature sensor and a pressure sensor are sensed and
analysed by a control unit to enable the conditioning of the breathing gas to be controlled”, abstract);  but fails to disclose a temperature snsor unit comprising a radio frequency identification (RFID) tag, the temperature sensor unit being configured to send a temperature signal in a presence of a corresponding temperature polling signal, wherein the temperature signal indicates a temperature currently present in an area surrounding the temperature sensor; a temperature-reading unit comprising an RFID reading unit connected with the closed-circuit respirator and disposed at a spaced location from the breathing gas circuit and from the temperature sensor unit, the RFID reading unit being configured to trigger the temperature polling at the temperature sensor unit by sending the temperature polling signal, and being configured to receive the temperature signal sent by the temperature sensor unit; the control unit being signal connected to the temperature-reading unit.

    PNG
    media_image1.png
    791
    731
    media_image1.png
    Greyscale

Somervell teaches a comparable closed-circuit respirator. Somervell further teaches a temperature sensor unit (“the RFID tag 2 is adapted to act both as a patient identifier and also as a temperature sensor”, [0097]) comprising a radio frequency identification (RFID) tag (“RFID tag 2”, [0097]), the temperature sensor unit being configured to send a temperature signal in a presence of a corresponding temperature polling signal (These tags operate by converting an incoming radio wave to a Surface Acoustic Wave, [0007], incoming radio wave is a polling signal) , wherein the temperature signal indicates a temperature currently present in an area surrounding the temperature sensor (“The surface acoustic wave reflects from a series of reflection features on the surface of the crystal and creates a pulse train with a period that depends on the temperature or pressure”, [0007]); a temperature-reading unit (“Control system 9 receives the data from the sensor”, [0094])  comprising an RFID reading unit (“control system 9”, [0094]) connected with the closed-circuit respirator and disposed at a spaced location from the breathing gas circuit (such as blower unit 15) and from the temperature sensor unit (such as RFID tags 2 & 22, see Fig. 4), the RFID reading unit  (“The control circuitry 9 is also adapted so that it can receive and process real-time data gathered by sensors located at various positions in the patient breathing circuit”, [0094]) being configured to trigger the temperature polling at the temperature sensor unit by sending the temperature polling signal (“The control circuitry 9 includes integral RFID interrogation hardware--i.e. an RF transceiver adapted to act as an RFID interrogator”, [0098]), and being configured to receive the temperature signal sent by the temperature sensor unit (“The control circuitry 9 is also adapted so that it can receive and process real-time data gathered by sensors located at various positions in the patient breathing circuit”, [0094]); the control unit being signal connected to the temperature-reading unit (The control circuitry 9 integrates control unit with the temperature-reading unit).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced Koch2009's conventional temperature sensors with the teaching of Somervell's RFID temperature sensors for wireless cooling control of a closed-circuit respirator. The motivation to replace the conventional temperature sensors with RFID temperature sensors is that the wireless nature of RFID temperature sensors makes modular components easier (it may be preferred to use modular components, see Somervell, [0114]). Such simple substitution of one known element for another is obvious when predictable results of wireless cooling control of a closed-circuit
respirator is achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007), MPEP § 2143, B.

    PNG
    media_image2.png
    736
    916
    media_image2.png
    Greyscale


Regarding claim 2, Koch2009 in view of Somervell discloses on the basis of claim 1 and further discloses the RFID tag comprises a passive RFID tag (“passive RFID tags are the preferred form”, see paragraph [0113], Somervell).

Regarding claim 3, Koch2009 in view of Somervell discloses on the basis of claim 1 and further discloses the temperature sensor (“temperature sensor 26”, see annotated Fig. 1 from Koch2009) is arranged in the supply line (“inhalation breathing hose 4b”) connected to [[of]] the closed-circuit respirator (“closed-circuit respirator 10”, Fig. 1, Koch2009), the supply line comprising a supply line end area (see Fig. 1 from Koch2009), the supply line end area being adjacent to the breathing gas outlet of the cooling housing of the closed-circuit respirator (see Fig. 1 from Koch2009).

Regarding claim 4, Koch2009 in view of Somervell discloses on the basis of claim 1 and further discloses the temperature sensor (“temperature sensor 26”, see annotated Fig. 1 from Koch2009) is arranged in an interior space of the [[a]] cooling device housing (“second duct 20”, Fig. 1) of the closed-circuit respirator (“closed-circuit respirator 10”, Fig. 1, Koch2009).

Regarding claim 9, Koch2009 discloses a closed -circuit respirator(“closed-circuit respirator 10”, Fig. 1)  comprising: a breathing gas circuit (“A respirator having a circuit for breathing gas”, abstract); a cooling device (“heat exchanger 7”, see Fig.1) flow connected to the breathing circuit (see Fig. 1), the cooling device (“heat exchanger 7”, see Fig.1) comprising a cooling device housing (“second duct 20”, see Fig. 1) , the cooling device housing comprising a breathing gas outlet (upper right of the housing 20, Fig. 1); and a control system(“control unit 30”, Fig. 2)  comprising: a temperature sensor unit (“temperature sensor 26”, see Fig.1) comprising a temperature sensor (“temperature sensor 26”, see Fig.1) the temperature sensor being arranged in an area adjacent to the breathing gas outlet of the cooling device housing (see Fig. 1); wherein the temperature sensor unit  (“temperature sensor 26”, see Fig.1) is arranged  adjacent to cooling device (“heat exchanger 7”, see Fig.1)  such that the temperature present in 15the area surrounding the temperature sensor indicates a breathing gas temperature of 6breathing gas in the closed-circuit respirator (temperature sensor 26 is arranged close to the exit of breathing gas circuit as shown in Fig. 1);  the control unit (“control unit 30”, Fig. 2) being signal connected to the temperature-reading unit and being configured to determine the temperature indicated by the temperature signal and to output a control signal as a function of the indicated temperature(“the signals from a temperature sensor and a pressure sensor are sensed and analysed by a control unit to enable the conditioning of the breathing gas to be controlled”, abstract), but fails to disclose a radio frequency identification (RFID) tag, the temperature sensor unit being configured to send a temperature signal in a presence of a corresponding temperature polling signal, wherein the temperature signal indicates a temperature currently present in an area surrounding the temperature sensor, a temperature-reading unit comprising an RFID reading unit disposed at a spaced location from the breathing gas circuit and from the temperature sensor unit, the RFID reading unit being configured to trigger the temperature polling at the temperature sensor by sending the temperature polling signal, and being configured to receive the temperature signal sent by the temperature sensor unit.
Somervell teaches a comparable closed-circuit respirator. Somervell further teaches a temperature sensor unit (“the RFID tag 2 is adapted to act both as a patient identifier and also as a temperature sensor”, [0097]) comprising a radio frequency identification (RFID) tag (“RFID tag 2”, [0097]), the temperature sensor unit being configured to send a temperature signal in a presence of a corresponding temperature polling signal (These tags operate by converting an incoming radio wave to a Surface Acoustic Wave, [0007], incoming radio wave is a polling signal) , wherein the temperature signal indicates a temperature currently present in an area surrounding the temperature sensor (“The surface acoustic wave reflects from a series of reflection features on the surface of the crystal and creates a pulse train with a period that depends on the temperature or pressure”, [0007]); a temperature-reading unit (“Control system 9 receives the data from the sensor”, [0094])  comprising an RFID reading unit (“control system 9”, [0094]) connected with the closed-circuit respirator and disposed at a spaced location from the breathing gas circuit (such as blower unit 15) and from the temperature sensor unit (such as RFID tags 2 & 22, see Fig. 4), the RFID reading unit  (“The control circuitry 9 is also adapted so that it can receive and process real-time data gathered by sensors located at various positions in the patient breathing circuit”, [0094]) being configured to trigger the temperature polling at the temperature sensor unit by sending the temperature polling signal (“The control circuitry 9 includes integral RFID interrogation hardware--i.e. an RF transceiver adapted to act as an RFID interrogator”, [0098]), and being configured to receive the temperature signal sent by the temperature sensor unit (“The control circuitry 9 is also adapted so that it can receive and process real-time data gathered by sensors located at various positions in the patient breathing circuit”, [0094]); the control unit being signal connected to the temperature-reading unit (The control circuitry 9 integrates control unit with the temperature-reading unit) and being configured to determine the temperature indicated by the temperature signal and to output a control signal as a function of the indicated temperature.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced Koch2009's conventional temperature sensors with the teaching of Somervell's RFID temperature sensors for wireless cooling control of a closed-circuit respirator. One of the motivations to replace the conventional temperature sensors with RFID temperature sensors is that the wireless nature of RFID temperature sensors makes modular components easier (it may be preferred to use modular components, see Somervell, [0114]). Such simple substitution of one known element for another is obvious when predictable results of wireless cooling control of a closed-circuit
respirator is achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007), MPEP § 2143, B.

Regarding claim 10, Koch2009 in view of Somervell discloses on the basis of claim 9 and further discloses the RFID tag comprises a passive RFID tag (“passive RFID tags are the preferred form”, see paragraph [0113], Somervell).

Regarding claim 11, Koch2009 in view of Somervell discloses on the basis of claim 9 and further discloses the temperature sensor (“temperature sensor 26”, see annotated Fig. 1 from Koch2009) is arranged in the breathing gas circuit (see annotated Fig.1).

Regarding claim 12, Koch2009 in view of Somervell discloses on the basis of claim 9 and further discloses the temperature sensor (“temperature sensor 26”, see annotated Fig. 1 from Koch2009) is arranged in an interior space of the [[a]] cooling device housing (“second duct 20”, Fig. 1) of the closed-circuit respirator (“closed-circuit respirator 10”, Fig. 1, Koch2009).

Regarding claim 17, Koch2009 discloses a process for controlling a breathing gas circuit(“A respirator having a circuit for breathing gas”, abstract)  in a closed-circuit respirator(“closed-circuit respirator 10”, Fig. 1) , the process comprising the steps of: providing a temperature sensor unit comprising a temperature sensor  (“temperature sensor 26”, see Fig.1), such that a temperature present in an area surrounding the temperature sensor indicates a temperature present in an area surrounding the temperature sensor in an area of the breathing gas circuit in the closed-circuit respirator (temperature sensor 26 is arranged close to the exit of breathing gas circuit as shown in Fig. 1) , the temperature sensor being arranged in an area adjacent to a breathing gas outlet of a cooling device housing of a cooling device of the closed-circuit respirator (see Fig. 1); but fails to disclose a radio frequency identification (RFID) tag, arranging a temperature-reading unit comprising an RFID reading unit disposed at a spaced location from the breathing gas circuit and from the temperature sensor unit; providing a control unit, at a spaced location from the breathing gas circuit and from the temperature sensor unit, and signal connecting the control unit to the temperature-reading unit; sending a polling signal to trigger a temperature polling by the temperature-reading unit to the temperature sensor unit; sending a temperature signal in the presence of the corresponding temperature polling by the temperature sensor unit, wherein the temperature signal indicates the temperature currently present in an area surrounding the temperature sensor; receiving the temperature signal sent by the temperature sensor unit; and determining the temperature indicated by the temperature signal in the area surrounding the temperature sensor and outputting a control signal as a function of the indicated temperature.
Somervell teaches a comparable process for closed-circuit respirator. Somervell further teaches a temperature sensor unit (“the RFID tag 2 is adapted to act both as a patient identifier and also as a temperature sensor”, [0097]) comprising a radio frequency identification (RFID) tag (“RFID tag 2”, [0097]), the temperature sensor unit being configured to send a temperature signal in a presence of a corresponding temperature polling signal (These tags operate by converting an incoming radio wave to a Surface Acoustic Wave, [0007], incoming radio wave is a polling signal) , wherein the temperature signal indicates a temperature currently present in an area surrounding the temperature sensor (“The surface acoustic wave reflects from a series of reflection features on the surface of the crystal and creates a pulse train with a period that depends on the temperature or pressure”, [0007]); a temperature-reading unit (“Control system 9 receives the data from the sensor”, [0094])  comprising an RFID reading unit (“control system 9”, [0094]) connected with the closed-circuit respirator and disposed at a spaced location from the breathing gas circuit (such as blower unit 15) and from the temperature sensor unit (such as RFID tags 2 & 22, see Fig. 4), the RFID reading unit  (“The control circuitry 9 is also adapted so that it can receive and process real-time data gathered by sensors located at various positions in the patient breathing circuit”, [0094]) being configured to trigger the temperature polling at the temperature sensor unit by sending the temperature polling signal (“The control circuitry 9 includes integral RFID interrogation hardware--i.e. an RF transceiver adapted to act as an RFID interrogator”, [0098]), and being configured to receive the temperature signal sent by the temperature sensor unit (“The control circuitry 9 is also adapted so that it can receive and process real-time data gathered by sensors located at various positions in the patient breathing circuit”, [0094]); the control unit being signal connected to the temperature-reading unit (The control circuitry 9 integrates control unit with the temperature-reading unit) and being configured to determine the temperature indicated by the temperature signal and to output a control signal as a function of the indicated temperature.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced Koch2009's conventional temperature sensors with the teaching of Somervell's RFID temperature sensors for wireless cooling control of a closed-circuit respirator. One of the motivations to replace the conventional temperature sensors with RFID temperature sensors is that the wireless nature of RFID temperature sensors makes modular components easier (it may be preferred to use modular components, see Somervell, [0114]). Such simple substitution of one known element for another is obvious when predictable results of wireless cooling control of a closed-circuit
respirator is achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 - 97 (2007), MPEP § 2143, B.

Regarding claim 19, Koch2009 in view of Somervell discloses on the basis of claim 18 and further discloses the steps of at least one comparison temperature sensor unit comprising a comparison temperature sensor (Here refers to ambient temperature sensor, “The ambient temperature and relative humidity at the point of use are parameters which make changes necessary to the predefined first and second breathing gas temperatures”, page 7, lines 13-15, Koch2009. This indicates that ambient temperature sensor is applied) and an RFID tag (modified temperature sensor has RFID tag), wherein: the at least one comparison temperature sensor unit (modified ambient-air temperature sensor with RFID) is configured to send a comparison temperature signal (ambient temperature signal) in a presence of a corresponding comparison temperature polling signal (this is inherently disclosed by a RFID temperature sensor); the comparison temperature (ambient temperature) signal indicates the comparison temperature present in an area surrounding the at least one comparison temperature sensor unit (this is inherently disclosed for any comparison temperature sensor); the temperature-reading unit (“Control system 9 receives the data from the sensor”, [0094], Somervell)  is further configured to trigger the comparison temperature polling at the at least one comparison temperature sensor unit by sending the comparison polling signal and to receive the comparison temperature signal sent by the at least comparison temperature sensor unit (this is inherently disclosed for a RFID temperature controller); and the control unit is further configured to determine the comparison temperature (ambient temperature)  indicated by the comparison temperature signal (ambient temperature signal) and to output the control signal as a function of the temperature and the comparison temperature (modified control unit taught by Somervell).

Regarding claim 20, Koch2009 in view of Somervell discloses on the basis of claim 17 and further discloses the outputting of the control signal (by modified control unit) is carried out as a function of a temperature difference between [[the]] a comparison temperature (ambient temperature) and the temperature (cooled breathing gas temperature).

Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koch2009 (GB 2464802A) in view of Somervell (US 2011/0088693 A1), further in view of Koch2015 (US 2015/0007820 A1).

Regarding claim 5 (or 13) (or 18), Koch2009 in view of Somervell discloses all the limitations of claim 1 (or 9) (or 17), but fails to discloses the control unit is configured: to determine a coolant state of the cooling device on the basis of the determined temperature, wherein the coolant state indicates an expected further cooling time of the cooling device, and to output the control signal based on the determined coolant state.
Koch2015 teaches a similar closed-circuit respirator. Koch2015 further teaches the control unit (“control means”, [0018]) is configured: to determine a coolant state of the cooling device on the basis of the determined temperature (“The temperature sensor reports the breathing gas temperature and to the control means”, [0018]) wherein the coolant state indicates an expected further cooling time of the cooling device (“The heat exchanger body 8 is connected with the condenser 30 via a flow resistance 29 and is supplied with liquid and cold coolant, which evaporates in the heat exchanger body 8 and cools the breathing circuit”, [0023]. The temperature of coolant is related to its cooling time.), and to output the control signal based on the determined coolant state (“The control means will then regulate the operation of the compressor such that a desired breathing gas temperature is detected by the temperature sensor”, [0018]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cooling device using evaporative cooling as taught by Koch2009 with the coolant cooling as taught by Koch2015. Coolant cooling is a well known technique to an ordinary skill in the art and the modified device will work as expected which is supported by Koch2015.

Claims 6-8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Koch2009 (GB 2464802A) in view of Somervell (US 2011/0088693 A1), further in view of Koch2016 (US2016/0250504 A1).

Regarding claim 6, Koch2009 in view of Somervell discloses on the basis of claim 1 and further discloses at least one comparison temperature sensor unit comprising a comparison temperature sensor (Here refers to ambient temperature sensor, “The ambient temperature and relative humidity at the point of use are parameters which make changes necessary to the predefined first and second breathing gas temperatures”, page 7, lines 13-15, Koch2009. This indicates that ambient temperature sensor is applied) and an RFID tag (modified temperature sensor has RFID tag), wherein: the at least one comparison temperature sensor unit (modified ambient-air temperature sensor with RFID) is configured to send a comparison temperature signal (ambient temperature signal) in a presence of a corresponding comparison temperature polling signal (this is inherently disclosed by a RFID temperature sensor); the comparison temperature (ambient temperature) signal indicates the comparison temperature present in an area surrounding the at least one comparison temperature sensor unit (this is inherently disclosed for any comparison temperature sensor); the temperature-reading unit (“Control system 9 receives the data from the sensor”, [0094], Somervell)  is further configured to trigger the comparison temperature polling at the at least one comparison temperature sensor unit by sending the comparison polling signal and to receive the comparison temperature signal sent by the at least comparison temperature sensor unit (this is inherently disclosed for a RFID temperature controller); but fails to explicitly disclose the control unit is further configured to determine the comparison temperature (ambient temperature)  indicated by the comparison temperature signal (ambient temperature signal) and to output the control signal as a function of the temperature and the comparison temperature.
Koch2016 teaches a similar cooling device for a respiratory device. Koch2016 further teaches the control unit is further configured to determine the comparison temperature (ambient temperature) indicated by the comparison temperature signal (ambient temperature signal) and to output the control signal as a function of the temperature and the comparison temperature (“a sensor system with an ambient-air temperature sensor 60 and a respiratory air temperature sensor 70. Thus, it is possible for the control unit 80 to determine the temperature gradient”, [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit taught by Somerville with the control unit taught by Koch2016 to include the ambient temperature signal in the control. The benefit of including ambient temperature signal is more accurate in temperature control since the temperature signal from only one temperature sensor is relative to the ambient temperature. The including of ambient temperature signal can provide the absolute temperature value, which is critical for respiratory device used in a space without air condition.

Regarding claim 7, Koch2009 in view of Somervell and further in view of Koch2016 discloses on the basis of claim 6 and further discloses the control unit (modified control unit which receives signal from comparison temperature sensor and regular temperature sensor) is configured to output the control signal as a function of a temperature difference between the comparison temperature and the temperature (“a sensor system with an ambient-air temperature sensor 60 and a respiratory air temperature sensor 70. Thus, it is possible for the control unit 80 to determine the temperature gradient”, [0040], Koch2016).

Regarding claim 8, Koch2009 in view of Somervell and further in view of Koch2016 discloses on the basis of claim 6 and further discloses at least one comparison temperature sensor unit (modified ambient temperature sensor) is arranged in a supply line (“The ambient temperature and relative humidity at the point of use are parameters which make changes necessary to the predefined first and second breathing gas temperatures”, page 7, lines 13-15, Koch2009.)  between the cooling device and the user of the closed-circuit respirator (see annotated Fig.1 from Koch2009), in a breathing bag (“breathing bag 6”, see annotated Fig.1, breathing bag 6 is in fluid communication with the second duct 20 which houses the temperature sensor) of the closed-circuit respirator, at a closed-circuit respirator housing (“second duct 20”, see annotated Fig. 1) of the closed-circuit.

Regarding claim 14, Koch2009 in view of Somervell discloses on the basis of claim 9 and further discloses at least one comparison temperature sensor unit comprising a comparison temperature sensor (Here refers to ambient temperature sensor, “The ambient temperature and relative humidity at the point of use are parameters which make changes necessary to the predefined first and second breathing gas temperatures”, page 7, lines 13-15, Koch2009. This indicates that ambient temperature sensor is applied) and an RFID tag (modified temperature sensor has RFID tag), wherein: the at least one comparison temperature sensor unit (modified ambient-air temperature sensor with RFID) is configured to send a comparison temperature signal (ambient temperature signal) in a presence of a corresponding comparison temperature polling signal (this is inherently disclosed by a RFID temperature sensor); the comparison temperature (ambient temperature) signal indicates the comparison temperature present in an area surrounding the at least one comparison temperature sensor unit (this is inherently disclosed for any comparison temperature sensor); the temperature-reading unit (“Control system 9 receives the data from the sensor”, [0094], Somervell)  is further configured to trigger the comparison temperature polling at the at least one comparison temperature sensor unit by sending the comparison polling signal and to receive the comparison temperature signal sent by the at least comparison temperature sensor unit (this is inherently disclosed for a RFID temperature controller); but fails to explicitly disclose that  control unit is further configured to determine the comparison temperature (ambient temperature)  indicated by the comparison temperature signal (ambient temperature signal) and to output the control signal as a function of the temperature and the comparison temperature.
Koch2016 teaches a similar cooling device for a respiratory device. Koch2016 further teaches the control unit is further configured to determine the comparison temperature (ambient temperature) indicated by the comparison temperature signal (ambient temperature signal) and to output the control signal as a function of the temperature and the comparison temperature (“a sensor system with an ambient-air temperature sensor 60 and a respiratory air temperature sensor 70. Thus, it is possible for the control unit 80 to determine the temperature gradient”, [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit taught by Somerville with the control unit taught by Koch2016 to include the ambient temperature signal in the control. The benefit of including ambient temperature signal is more accurate in temperature control since the temperature signal from only one temperature sensor is relative to the ambient temperature. The including of ambient temperature signal can provide the absolute temperature value, which is critical for respiratory device used in a space without air condition.

Regarding claim 15, Koch2009 in view of Somervell and further in view of Koch2016 discloses on the basis of claim 14 and further discloses the control unit (modified control unit which receives signal from comparison temperature sensor and regular temperature sensor) is configured to output the control signal as a function of a temperature difference between the comparison temperature and the temperature (“a sensor system with an ambient-air temperature sensor 60 and a respiratory air temperature sensor 70. Thus, it is possible for the control unit 80 to determine the temperature gradient”, [0040], Koch2016).

Regarding claim 16, Koch2009 in view of Somervell and further in view of Koch2016 discloses on the basis of claim 14 and further discloses at least one comparison temperature sensor unit (modified ambient temperature sensor) is arranged in a supply line (“The ambient temperature and relative humidity at the point of use are parameters which make changes necessary to the predefined first and second breathing gas temperatures”, page 7, lines 13-15, Koch2009.)  between the cooling device and the user of the closed-circuit respirator (see annotated Fig.1 from Koch2009), in a breathing bag (“breathing bag 6”, see annotated Fig.1, breathing bag 6 is in fluid communication with the second duct 20 which houses the temperature sensor) of the closed-circuit respirator, at a closed-circuit respirator housing (“second duct 20”, see annotated Fig. 1) of the closed-circuit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINHUA ZHAO whose telephone number is (571)272-7837. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam C Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINHUA ZHAO/Examiner, Art Unit 3785                                                                                                                                                                                                        
/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785